Title: To Alexander Hamilton from John Fry, 2 November 1791
From: Fry, John
To: Hamilton, Alexander



London 2nd Novr. 1791.
Mr. Alexr. Hamilton
Dear Sir

The interest you must necessarily take in all information relative to the state of American Credit in Europe, having so essentially contributed to its establishment, induces me to communicate some facts, which from peculiar circumstances I am possibly better acquainted with than most others. The American Funds had inspired no Confidence in this market ’till they had acquired a high price at home & three months ago a sale of them must have been effected here with the greatest difficulty. The Case is now so materially alter’d that one friend of mine has bought & sold near a Million of Dollars, chiefly 6 ⅌ Ct. Stock, & another about half that amount, at prices gradually increasing from 98 to 120 ⅌ Ct. which latter price when exchange is at 175 ⅌ Ct in Philaa. is equal to 25/. Three per Cts. have also risen & are now at from 72 to 75 ⅌ Ct. & it appears to me that no fluctuations in America will have any essential influence on the rates in this Market whilst the sources of Revenue on which the Interest depends remain productive & secure. The Orders from France for Am Stock in London would indeed much enhance the present price had not such unfavorable accounts of Stock been lately receiv’d from Philaa. Nevertheless the price does not sink because nobody here knows what to do with money. If it be an object with you, Sir, now the funds bear so fair a price, to promote the Sale of them here, that the encumber’d Landholder in America may eventually feel the benefit of that Capital which in this City is superabundant & unproductive, it can easily be effected by any plan for the payment in London of Interest on them, which shall be known, as I hinted to Mr. Tench Coxe, to be honor’d with your patronage. This view may also be promoted by facilitating foreign transfers. When I left Philada. in August last I had heard much of the little value of money in this my native City, but the facts which since my arrival have come to my immediate knowledge have nevertheless surprised me; the market rate of Interest is really before 4 ⅌ Cent & for any uncertain periods money will scarcely command 2½ Cent ⅌ ann~. All the American Stock in Holland is effectually lock’d up from Sale, by deposits as security for Loans, notes for which are circulated, with private engagements for the Interest, that command 130 ⅌ Ct. The plans on which these loans have been obtained are various, but all immensely advantageous to those who purchased Certificates, & borrow’d in this way to continue their purchases. I have sent some considerable Orders to Philaa. for Stock & besides have offer’d whilst I remain in London to sell for those friends of mine who wish it at a half ⅌ Ct. Commn. which I hope will contribute to releive the American Market.
I shall be very sorry if this short address trespass too much on the time you so advantageously employ in the service of our Country to the real aggrandisement of your ministerial reputation at home & abroad. A desire to communicate serviceable information if in my power is my sole motive for writing ⟨& since⟩ I shall not return to settle in Philaa. before June ⟨if any⟩ thing very important on these Subjects should ⟨arise⟩ I m⟨ay⟩ still take the Liberty of hazarding intrusion on ⟨a⟩ moment of your leisure.
I am with the highest personal respect & esteem   Yours very sincerely
John FryMercht. of Philadelphiaat No. 19 Grace Church StreetLondon.
